Exhibit 99.2 Introduction to the unaudited pro forma condensed consolidated financial statements of Hawker Energy, Inc. The unaudited pro forma condensed consolidated financial statements present the impact on Hawker Energy, Inc. results of operations attributable to the acquisition of TEG on February 3, 2015, with an effective date of February 1, 2015 (the “TEG Acquisition”). The purchase price was $1 plus the issuance of 3,000,000 shares of our common stock and a five-year warrant (“Warrant”) to purchase up to an additional 5,000,000 shares of our common stock for $0.25 per share.In addition, between April 2014 and January 2015, Hawker and its subsidiary Tapia Holdings, LLC made advances pursuant to a secured subordinated loan agreement to TEG totaling approximately $1.6 million, including accrued interest receivable.This amount constitutes additional consideration for the TEG Acquisition, as this note receivable was not settled prior to the closing of the TEG Acquisition.As a result of this transaction, TEG became a wholly-owned subsidiary of Hawker. TEG is an energy company focused on exploitation and production of crude oil in Southern California.TEG’s assets comprise four oil and gas leases encompassing the Tapia Canyon field (the “Tapia Assets”) and one lease west of the Tapia Canyon field (the “Eureka Assets”), and the accompanying production equipment.The Tapia Assets, located 40 miles north of Los Angeles, California, consist of four oil leases covering 262 gross acres.The Eureka Assets, located 25 miles west of the Tapia Canyon oil field in Ventura County, California, cover an area of approximately 1,510 gross acres. The unaudited pro forma condensed consolidated statements of operations for the year ended August 31, 2014 and six months ended February 28, 2015 are based on the historical financial statements of Hawker and TEG.The unaudited pro forma condensed consolidated statements of operations have been prepared as if the TEG Acquisition had been closed on September 1, 2013.As the balance sheet of TEG has been consolidated with Hawker on February 28, 2015, presentation of a pro forma condensed consolidated balance sheet is not necessary.The unaudited pro forma condensed consolidated statements of operations have also been prepared based on certain pro forma adjustments, as described in the accompanying notes. The following unaudited pro forma condensed consolidated statements of operations are qualified in their entirety by reference to, and should be read in conjunction with, such historical financial statements and related notes contained in: (1) Hawker’s audited historical financial statements set forth in its Annual Report on Form 10-K as of and for the year ended August 31, 2014, as amended, and unaudited historical financial statements set forth in its Quarterly Report on Form 10-Q as of and for the three months ended February 28, 2015, both as filed with the SEC; and (2) the TEG audited historical financial statements as of and for the years ended December 31, 2014 and 2013, as included in this Current Report on Form 8-K/A. The pro forma adjustments reflected in the unaudited pro forma condensed consolidated statement of operations are based upon currently available information and certain assumptions and estimates; therefore the actual effects of these transactions will differ from the pro forma adjustments.However, management considers the applied estimates and assumptions to provide a reasonable basis for the presentation of the significant effects of certain transactions that are expected to have a continuing impact on Hawker and TEG.In addition, management considers the pro forma adjustments to be factually supportable and appropriately represent the expected impact of items that are directly attributable to the acquisition of TEG by Hawker. The unaudited pro forma consolidated statement of operations is not necessarily indicative of the results that would have occurred if Hawkerhad acquired TEG on September 1, 2013 nor are they indicative of the future operating results of Hawker including TEG. The pro forma financial statements do not include any adjustment for the March 2015 transaction described in Note 14 Subsequent Events to the audited financial statements of TEG included in this Form 8-K/A.The March 2015 subsequent event will be accounted for by Hawker in the quarter ended May 31, 2015.As part of that subsequent event: · BOTW was paid $400,000 by Sefton, which was applied against the amount outstanding under TEG’s loan payable to BOTW. · Hawker issued a note payable to Sefton in the amount of $400,000, which note bears simple interest at the rate of 6% per annum and is due on the earlier to occur of (a)March18, 2018, or (b)expiration of certain of BOTW’s covenants to forbear in exercising its rights under the Credit Agreement. Upon TEG’s payment in full of the loan from BOTW, the note will be returned to Hawker for cancellation. · Sefton agreed to return to Hawker for cancellation (a)its Warrant to purchase up to an additional 5,000,000 shares of Hawker common stock for $0.25 per share (which was issued as part of Hawker’s acquisition of TEG), and (b)1,500,000 shares of Hawker common stock. Historically, TEG’s fiscal year end was December 31st and Hawker’s fiscal year end is August 31st. For the six months ended February 28, 2015, and the twelve months ended August 31, 2014, the operating results for TEG included in the pro forma results of operations are for the six months ended December 31, 2014, and the twelve months ended June 30, 2014, respectively. 2 Hawker Energy, inc. Pro Forma Combined Consolidated Statement of Operations Six Months Ended February 28, 2015 (unaudited, in thousands except per unit) Hawker TEG TEG TEG Hawker Six Months Twelve Months Six Months Six Months Six Months Ended Ended Ended Ended Ended February 28, December 31, June 30, December 31, February 28, Pro Forma Historical Historical Historical Historical(1) Adjustments Pro Forma(2) Oil revenue $ ) a $ Expenses: Direct operating expenses ) a Depreciation, depletion and amortization 52 ) a ) b Professional fees 10 9 1 ) a ) c Bonuses - General and administrative (3
